Citation Nr: 0813606	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  00-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1989 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The case was remanded in October 2003 and March 2005 for 
additional development of the record.


FINDINGS OF FACT

1.  A cervical spine disability was not a manifest in service 
and is unrelated to service.  

2.  A lumbar spine disability was not a manifest in service 
and is unrelated to service.  Degenerative joint disease was 
not manifest within one year of separation.

3.  A left shoulder disability was not a manifest in service 
and is unrelated to service.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A lumbar spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received before 
the enactment of the VCAA.  

A February 2004 letter discussed the evidence necessary to 
support the veteran's claims.  It listed the evidence of 
record and told the veteran how VA would assist her in 
obtaining further evidence.  

A letter dated in April 2005 asked the veteran to submit or 
identify any evidence that had not been previously submitted.  
The evidence necessary to support the claims was discussed.  
The evidence already of record was listed.  The veteran was 
advised that VA would assist her in obtaining additional 
relevant evidence.

An April 2006 letter apprised the veteran of outstanding 
private treatment records and informed the veteran that it 
was ultimately her responsibility to ensure that it was 
received by VA.  This letter also discussed the manner in 
which VA determines disability ratings and effective dates.

An August 2006 letter advised the veteran of the development 
undertaken by VA and asked her to submit any pertinent 
evidence in her possession.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records show that the veteran was involved in 
a motor vehicle accident (MVA) in December 1994.  She noted 
mild neck pain at the scene, which became worse.  She also 
complained of pain in her upper back.  Physical examination 
revealed no localized tenderness of the neck.  There was mild 
tenderness over the left trapezius muscle at the base of the 
neck.  There was mild tenderness and bruising over the 
superior shoulder posterior to the clavicle.  The diagnosis 
was acute cervical strain, secondary to MVA; and acute 
contusion of the left shoulder, mild.

A February 1995 service treatment record shows an assessment 
of whiplash syndrome.  Subsequent orthopedic consultation 
indicated possible C5 radicular symptoms.  An MRI was 
ordered.  An MRI in April 1995 revealed a normal cervical 
spine.  On periodic examination in April 1995, the veteran 
endorsed recurrent back pain but denied painful or trick 
shoulder.  Clinically, her spine and upper extremities were 
normal.  

A Physical Evaluation Board was conducted in January 1998.  
The recommendation was that due to disability of the 
veteran's knees, she be referred to a physical evaluation 
board because she no longer appeared to be fit for full duty.  
On separation examination in February 1998, the veteran 
denied recurrent back pain and painful or trick shoulder.  
Her spine and upper extremities were clinically normal on 
examination.

VA and private treatment records show that the veteran has 
been seen for complaints of neck, low back, and left shoulder 
pain.  

On VA examination in January 1999, the examiner noted that 
the veteran had been in an MVA in 1994 and had subsequent 
resultant neck and left shoulder pain.  The veteran reported 
that she had been treated by a chiropractor in 1995 but not 
since that time.  With respect to her low back pain, the 
veteran noted that it had been present on and off for the 
previous two years.  The diagnoses were cervical arthralgia, 
post MVA; left shoulder arthralgia, post MVA; and low back 
pain.  X-rays revealed no significant abnormality of the 
cervical or lumbar spine.  There was slight thoracolumbar 
scoliotic curvature, which was noted to be possibly 
positional.  Age related minor degenerative change was noted.  
X-rays of the left shoulder were normal.

A May 2000 VA treatment note indicates the veteran's 
complaints of continued low back pain.  She reported that she 
strained her low back at a tire shop in 1991 and had suffered 
from episodes of low back pain since then.  She also reported 
occasional pain in her neck radiating into her left shoulder.  
The assessment included chronic low back strain with no 
radicular findings.

X-rays of the thoracic spine in March 2003 revealed no 
abnormality.  Physical therapy notes show that the veteran 
underwent treatment for low back pain.  

A VA computerized problem list dated in June 2003 included 
lumbago and shoulder pain.

In June 2003 the veteran complained of left shoulder pain 
that ached into the left chest.  

The veteran presented in October 2004 with complaints of back 
pain.  The veteran reported that she fell off of an airplane 
on two occasions in about 1994.  Examination of the back 
revealed no erythema, ecchymosis, swelling, lesions, or 
masses.  Range of motion was full.  There was tenderness 
around the area of he lower thoracic and upper lumbar spine 
with vertebrae in that area slightly protuberant.  An MRI in 
November 2004 revealed  a normal thoracic spine.  The lumbar 
spine had minimal degenerative change but no focal disc 
protrusion of spinal stenosis.

Having carefully reviewed the evidence of record, the Board 
finds that service connection for the claimed disabilities is 
not warranted.  The Board acknowledges that the veteran was 
involved in an MVA in 1994, and subsequently complained of 
neck and left shoulder pain.  However, on later examinations, 
she denied recurrent back pain and shoulder problems.  Her 
spine and upper extremities were found to be clinically 
normal.  Notably, on discharge examination in February 1998, 
a Report of Medical Assessment was completed.  The veteran 
indicated that she would seek VA benefits for knee pain and 
migraine headaches.  She denied having suffered any injury of 
illness while on active duty for which she did not seek 
medical care.  She did not mention back or left shoulder 
problems.  On clinical evaluation, her spine and upper 
extremities were normal.  

Moreover, the evidence demonstrates no current clinical 
diagnoses pertaining to the veteran's cervical spine or left 
shoulder.  While the veteran has complained of neck and left 
shoulder pain, repeated examinations have indicated a normal 
cervical spine and left shoulder.  In sum, the record 
demonstrates no current evidence of these claimed conditions.  

The Board has considered the veteran's argument that she has 
disabilities of the cervical spine and left shoulder, and 
that such disabilities are related to service.  However, she 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
grant of service connection requires competent evidence to 
establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show current disease or injury to account for her 
complaints.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Similarly, the Federal Circuit has noted that in order for a 
veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  See, Sanchez-
Benitez v. Principi, 259 F.3d 1356 (2001).  Here, the Board 
is presented with no underlying pathology to account for her 
complaints.  Accordingly, service connection for a cervical 
spine disability and a left shoulder disability must be 
denied.

With respect to the veteran's claim of entitlement to service 
connection for lumbar spine disability, the Board notes that 
there is current evidence of minimal degenerative changes in 
the lumbar spine.  However, the service medical records are 
negative for any diagnosis,  complaint, or abnormal finding 
pertaining to the veteran's lumbar spine.  In fact, she 
denied recurrent back pain on discharge examination, and the 
clinical examination was normal at that time.  The Board has 
considered the veteran's reports that she either strained her 
back in 1991, or that she fell from an aircraft twice in 
1994.  However, these assertions are inconsistent with the 
contemporaneous evidence which shows no complaint or abnormal 
finding in service.  Additionally, the Board notes that on 
discharge, the veteran affirmatively stated that she had not 
suffered from any injury or illness while on active duty for 
which she had not sought medical care.  In summary, the 
evidence demonstrates no injury to the veteran's low back in 
service, and no abnormal finding or diagnosis pertaining to 
her lumbar spine during service.  

The Board has considered the veteran's argument that her 
claimed lumbar spine disability is related to service.  
However, she is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Absent credible evidence of a disease or injury in service 
and competent evidence of a nexus between service and the 
claimed lumbar spine disability, service connection must be 
denied.

The preponderance of the evidence is against the veteran's 
claims and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for a back disability must be 
denied.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


